Case 1:20-cr-00077-ABJ Document 12 Filed 04/20/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

: CeiminAl N0.: 20-077
. FILED

APR 2 0 2020

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

v.
MARLON ESCOBAR MENDEZ,

Defendant.

STATEMENT OF OFFENSE

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant Marlon Escobar
Mendez (hereinafter “defendant” or “Escobar Mendez”) and the United States agree and stipulate
to the following:

1. Marlon Escobar Mendez is a national of Guatemala, who has no legal status in the
United States.

2. The defendant has been removed from the United States and returned to Guatemala
twice. The first removal occurred on or about June 28, 2011. and the second removal occurred on
or about August 9, 2013. Both times, the defendant was removed from Mesa, Arizona.

5. On January 3, 2020, Escobar Mendez was found in the United States again, this
time in the District of Columbia, even though he had not obtained the prior permission of the U.S.
Attorney General or the Secretary of [lomeland Security to apply for admission into the United
States.

4, On January 3, 2020, Jonathan Gillis was working as a Library Police Officer at the
Mount Pleasant Library, located at 3160 16" Street, N.W.., Washington, D.C. Officer Gillis
observed Escobar Mendez drinking a can of Natural Ice Beer on the front exterior steps of the
library, Officer Gillis asked the defendant to leave the area, but instead, the defendant poured beer

onto Officer Gillis’s pants. When Officer Gillis attempted to place the defendant under arrest. the
Case 1:20-cr-00077-ABJ Document 12 Filed 04/20/20 Page 2 of 3

defendant resisted and bit Officer Gillis on the left and right wrist. The defendant was then charged
with assaulting Officer Gillis in the Superior Court of the District of Columbia, in Case Number
2020CMD00232.

Be On January 4, 2020. law enforcement officers with the Department of Homeland
Security, United States Immigration and Customs [Entorcement (“ICE”). took Escobar Mendez
into custody. The defendant was interviewed by ICE agents and during that interview, he admitted
that he is a citizen of Guatemala who illegally re-entered the United States in 2013. Escobar
Mendez also admitted that he had been previously deported from the United States.

6. On January 4, 2020. a Deportation Officer with ICE issued a “Notice of
Intent/Decision to Reinstate Prior Order.” that beiny the original Order of Removal issued on June
16, 2011, and a new “Warrant of Removal/Deportation,” dated January 4. 2020, was issued for
the defendant. Accordingly, the defendant will be removed from the United States once his
criminal matters have concluded.

Respectfully submitted,

TIMOTHY J. SHEA
UNITED STATES ATTORNEY

wy. fe

Frederick W. Yette
Assistant United States Attorney
DC Bar No. 385-391

United States Attorney's Office
555 Fourth Street NW
Washington, DC 20530
Telephone: (202) 252-7733

DEFENDANT'S ACCEPTANCE
| have read this Statement of Offense and have discussed it with my attorney. Dani Jahn.
Esq. I fully understand this proffer and [ acknowledge its truthfulness, agree to it and accept it

without reservation. I do this voluntarily and of my own free will. No threats have been made to

to
Case 1:20-cr-00077-ABJ Document 12 Filed 04/20/20 Page 3 of 3

me, nor am | under the influence of anything that could impede my ability to understand this proffer

fully.

one. 420[2022 Wie Bw

Marlon Escobar Mendez
Defendant

ATTORNEYS’? ACKNOWLEDGMENT

I have read every page of this Agreement, reviewed this Agreement with my client,
Marlon Escobar Mendez, and fully discussed the provisions of this Agreement with my client.
These pages accurately and completely set forth the entire Agreement. I concur in my client’s
desire to plead guilty as set forth in this Agreement.

vw tole. Pts rhe

Dani Jahn, Esq. Le
Attomey for Detéhdant

 
